DYKMAN, J.
The counsel for the respective parties to this action have stipulated that the issues involved in the appeal in this action are identical with the issues involved in the case of Ahem v. Kings Co., 34 N. Y. Supp. 1023, and requested the general term to dispose of the appeal in this action in the same way as it may dispose of the appeal in the Case of Ahem. As the judgment in the action of Ahern has been affirmed at this term, so the judgment in this action of McAvoy must be affirmed according to the stipulation, with costs. All concur.